Name: 90/84/EEC: Council Decision of 26 February 1990 adopting a specific Community research and technological development programme in the field of competitiveness of agriculture and management of agricultural resources (1989-1993)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  EU finance;  agricultural policy;  European construction;  technology and technical regulations;  environmental policy
 Date Published: 1990-03-07

 Avis juridique important|31990D008490/84/EEC: Council Decision of 26 February 1990 adopting a specific Community research and technological development programme in the field of competitiveness of agriculture and management of agricultural resources (1989-1993) Official Journal L 058 , 07/03/1990 P. 0009 - 0014 Finnish special edition: Chapter 3 Volume 32 P. 0060 Swedish special edition: Chapter 3 Volume 32 P. 0060 *****COUNCIL DECISION of 26 February 1990 adopting a specific Community research and technological development programme in the field of competitiveness of agriculture and management of agricultural resources (1989-1993) (90/84/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130 q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 130 k of the Treaty stipulates that the framework programme shall be implemented through specific programmes developed within each of the activities; Whereas, by Decision 87/516/Euratom, EEC (1), as amended by Decision 88/193/Euratom, EEC (2), the Council adopted a framework programme for Community activities in the field of research and technological development (1987-1991) providing for activities to be implemented to ensure the exploitation and optimum use of biological resources; Whereas that Decision provides that Community action is justified where it contributes, inter alia, to the strengthening of the economic and social cohesion of the Community and the promotion of its overall harmonious development while being consistent with scientific and technical excellence in research; whereas it is intended that the specific research and technological development programme in the field of competitiveness of agriculture and management of agricultural resources should contribute to the achievement of the objectives of the common agricultural policy; Whereas the framework programme provides for a specific research and technological development programme in the field of competitiveness of agriculture and management of agricultural resources with the purpose of increasing the efficiency of human and financial resources devoted to agriculture and of providing a response to the economic, social, environmental and region al challenges arising from the way farming activities are changing in the socio-economic framework of rural areas; Whereas the Community must endeavour to overcome the problems of agricultural surpluses, adjust production in line with market demand, maintain agricultural incomes at a reasonable level and rationalize and modernize agricultural structures and ensure the competitiveness of European Community agriculture on the world market while at the same time protecting and improving the environment; Whereas those endeavours must be directed towards the promotion and development of products which are in deficit in the Community, the improvement of the quality of agricultural products to give higher added value; Whereas numerous regions in the Community lag behind others in development and whereas there is therefore a need to define all the available opportunities for reducing the economic and social disparities between the regions with a slower rate of development and the economically more developed regions of the Community, in particular in those areas where the disparities are most acute; Whereas one of the major problems facing agricultural research will be containing the rapidly escalating costs of agricultural inputs, inter alia, by developing new production, processing and conservation systems aimed at reducing costs; Whereas the elaboration of long-term schemes in resource management can result in new ways of managing land and water to the advantage of agriculture, the environment and the countryside; Whereas the development of methods and services to disseminate agricultural research results will facilitate adaptation to changes and development in the common agricultural policy; Whereas the programme will be implemented and developed in close coordination with the activities of the framework programme, in particular the ECLAIR and FLAIR Programmes, HAS ADOPTED THIS DECISION: Article 1 A specific Community research and technological development programme in the field of competitiveness of agriculture and management of agricultural resources, as defined in Annex I, is hereby adopted for a period of five years beginning on 26 February 1989. Article 2 The funds estimated as necessary for the execution of the programme amount to ECU 55 million, including expenditure on a staff of sixteen. An indicative allocation of these funds is set out in Annex II. Article 3 Detailed rules for the implementation of the programme are set out in Annex I. Article 4 1. In the third year of the programme's implementation, the Commission shall review it and send a report on the results of its review to the European Parliament and Council; this report shall be accompanied, where necessary, by proposals for amendment or extension of the programme. 2. At the end of the programme, an evaluation of the results shall be conducted by the Commission, which shall report thereon to the European Parliament and the Council. 3. The abovementioned reports shall be established having regard to the obejctives set out in Annex I to this Decision and in accordance with Article 2 (2) of Decision 87/516/Euratom, EEC. Article 5 The Commission shall be responsible for implementing the programme. The Commission shall be assisted by a Committee composed of the representatives of the Member States and chaired by the representative of the Commission. Article 6 The representative of the Commission shall submit to the Committee a draft of measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. The Commission shall adopt measures, which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the second paragraph. Article 7 The procedures laid down in Article 6 shall apply in particular to: - the contents of invitations to tender, - the assessment of the proposed projects and the estimated amount of the Community's contribution to them, - departures from the general rules governing Community participation set out in Annex I, - any adaptation of the indicative allocation of funds set out in Annex II, - the measures to be undertaken to evaluate the programme, - arrangements for the dissemination, protection and exploitation of the results of research carried out under the programme. Article 8 This Decision is addressed to the Member States. Done at Brussels, 26 February 1990. For the Council The President M. SMITH (1) OJ No C 146, 13. 6. 1989, p. 15. (2) OJ No C 158, 26. 6. 1989, p. 90 and Decision of 14 February 1990 (not yet published in the Official Journal). (3) OJ No C 56, 6. 3. 1989, p. 22. (4) OJ No L 302, 24. 10. 1987, p. 1. (5) OJ No L 89, 6. 4. 1988, p. 35. ANNEX I SPECIFIC COMMUNITY RESEARCH AND TECHNOLOGICAL DEVELOPMENT PROGRAMME IN THE FIELD OF COMPETITIVENESS OF AGRICULTURE AND MANAGEMENT OF AGRICULTURAL RESOURCES (1989-1993) OBJECTIVES The research programme, in particular through the development and use of technology, will be directed towards the following objectives: 1. helping farmers to adapt to the new situation created by over-production and a restrictive policy on prices and markets; 2. maintaining incomes from holdings and encouraging structural reform whilst controlling output and reducing production costs; 3. caring for and improving the agriculture situation, in line with the market situation, in all regions which have been slow to develop and where agricultural structures are inadequate, thereby contributing towards greater economic and social cohesion in the Community; 4. conserving natural resources and preserving the countryside by ensuring that the application of the technologies to be developed and of changes in production systems will improve the environment; 5. developing agricultural information services and infrastructures to improve the dissemination of research results within and between Member States. CONTENT The research activities have been divided into four sectors: 1. Conversion, diversification, including extensification of production, cost reduction and protection of the rural environment: - introduction of improved crop varieties and new varieties of out-of-season products and by-products, in particular to increase their added value, - alternative livestock production systems, involving in particular goats, sheep, suckler cows, equidae and game, with the aim of avoiding surpluses, - improvement of the profitability of farm woodland, development of integrated forestry-livestock systems and identification of potential alternative undergrowth crops, - improved integrated biological control, reduction and improvement of the use of fertilizers, fungicides, weedkillers and pesticides in production systems, - development of alternative farming practices, particularly organic farming with the aim of conserving natural resources and the countryside, - measures to support the development of the common agricultural structures policy by providing the basic data necessary for its conception, evaluation and management, - definition of the options for alternative use of land withdrawn from agricultural production in environmentally sensitive areas by recourse to land and water management systems. 2. Product quality, new uses for traditional agricultural products and plant and animal health aspects: - definition, assessment and determination of quality in agricultural products where market opportunities might exist, especially where there are possibilities for higher added value, - pre and post-harvesting techniques, including transfer and storage, to improve quality, - effects of residues, toxins and other noxious substances occuring in agricultural products, - pre-packaging preparation and packaging methods for agricultural products to ensure better quality and environmental safety, - detecting and controlling crop and animal diseases that threaten the Community and improving the welfare of farm animals, - new uses for traditional products and ways of improving their quality. 3. Socio-economic aspects and specific activities for all regions lagging behind in development: - assessment of the structural, social and economic consequences of applying Community policies in these regions, - investigation of constraints on development in these regions and orientation of subsequent research and development activities, - specific regional problems arising from conversion, diversification and extensification of crop and animal production, - specific regional problems arising from conversion into woodland and forest production, - specific regional measures to overcome the problems posed by the unsatisfactory composition, excess and/or shortage of water, - measures to improve agricultural mechanization in specific regions, - integrated rural development. 4. Methods and services to disseminate agricultural research information, particularly information gleaned from this programme: - integration of Community Agricultural Research Information Systems to improve access and to disseminate their results, and development of services to meet the requirements of the common agricultural policy and the needs of rural society, - development of agricultural information technology to avoid duplication, improve the quality of agricultural research in the Community and increase its added value, - application of computers and computer modelling to agricultural production systems to improve the identification of research areas and the information requirements of Community programmes. IMPLEMENTATION PROCEDURES The programme shall consist of activities implemented by means of shared-cost research contracts awarded following a selection procedure based on invitations to tender published in the Official Journal of the European Communites. Participants may be public or private bodies such as research institutions and universities, industrial and agricultural enterprises, natural persons, associations or cooperatives, or combinations thereof established in the Community. For shared-cost contracts, the Community contribution shall not normally exceed 50% of the total expenditure. Alternatively in respect of universities and research establishments carrying out projects under this programme, the Community may bear up to 100% of the additional expenditure involved. Contracts should normally be carried out by participants from more than one Member State. The programme shall also comprise coordinated activities and training and mobility grants. Meetings, seminars, workshops and grants shall be publicized in order to promote participation and to ensure the widest possible dissemination of results within the Community. In implementing the programme, the Commission shall ensure close coordination with other Community research activities, in particular, the ongoing programmes involving agriculture, biotechnology and the environment. EVALUATION The Commission communication to the Council concerning a Community plan of action relating to the evaluation of Community research and development activities for the year 1987-1991 (1) states that the objectives of each research programme have to be set out in a testable form. The overall objective of this programme is to stregthen the competitiveness of agriculture and the management of agricultural resources. The programme responds to the needs of the common agricultural policy and of rural society. The programme aims to achieve greater economic and social cohesion and the protection of the environment. The specific objectives are defined at the beginning of this Annex. After the second year of implementation, the programme will be evaluated on the basis of the following criteria: 1. whether new research has been conducted in selected agricultural production systems to improve the outlets, and whether there are indications that the results of this research have any benefits; 2. whether new research on quality has resulted in superior products, healthier crops and animals; 3. whether, for regions lagging behind in development, additional research has identified the constraints, how to begin to overcome the difficulties and how some specific actions might improve the economic and social cohesion of these regions; 4. whether, in addition to the better use of the Inventory of Agricultural Research Products (AGREP) and EUR-AGRIS network, development has taken place to assist the use of the new technology to improve the dissemination of the results of agricultural research, particularly those gleaned from this programme; 5. whether the coordination activities are consistent with the objectives of the programme, whether they add to its utility and impact, and to the value of the important national research programmes in the Member States, whether they are being widely promoted and appropriately monitored; 6. whether the work has been complementary and coordinated with other Community actions. At the end of the programme, the evaluation will be carried out on the basis of the abovementioned and following criteria: 1. whether the results obtained from this specific Community research programme might contribute solutions to some major problems encountered by the common agricultural policy; 2. whether in exploiting biological resources for the use of Community agriculture, the competitiveness of Community agriculture is enhanced, resources are well-managed, harmful effects on health and the environment are reduced and greater attention is accorded to protection and enhancement of nature and rural society; 3. whether the programme has produced added value attributable to the multinational character of the shared-cost and coordinated actions and has enabled duplication of research to be avoided; 4. whether the applicable results have been examined in terms of their ecological, structural, social and economic consequences; 5. whether the dissemination of results has contributed to the transfer of research methodologies and activities to regions in which the research was not conducted; 6. whether adequate consideration has been given to all the selection criteria set out in Annex III to Decision 87/516/Euratom, EEC. (1) OJ No C 14, 20. 1. 1987, p. 5. ANNEX II INDICATIVE INTERNAL ALLOCATION OF FUNDS 1.2 // // (%) // I. Contract activities // // 1. Conversion, diversification, including extensification of production, cost reduction and protection of the rural environment // 34,0 // 2. Product quality, plant and animal health aspects and new uses for traditional products // 20,9 // 3. Socio-economic aspects and specific activities for regions lagging behing in development // 18,3 // 4. Improvement in the dissemination and application of results, particularly those gleaned from this agricultural research programme // 5,3 // II. Coordinated activities // // Operating costs for meetings, seminars, publications, dissemination of results, the permanent inventory of agricultural research and programme assessment // 16,2 // III. Training and mobility grants // 5,3 // // 100,0 (1) (1) Incluing approximately 9% for staff costs, to be allocated on a proportional basis between the various scientific activities envisaged.